Matter of DeFilippo (2014 NY Slip Op 05430)
Matter of DeFilippo
2014 NY Slip Op 05430
Decided on July 23, 2014
Appellate Division, Second Department
Per Curiam.
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 23, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
PETER B. SKELOS
LEONARD B. AUSTIN, JJ.


2012-05346

[*1]In the Matter of Michael J. DeFilippo, admitted as Michael John DeFilippo, a suspended attorney. Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts, petitioner; Michael J. DeFilippo, respondent. (Attorney Registration No. 2939320)
DISCIPLINARY PROCEEDING instituted by the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on February 10, 1999, under the name Michael John DeFilippo.
Diana Maxfield Kearse, Brooklyn, N.Y. (Kathryn Donnelly Gur-Arie of counsel), for petitioner.
PER CURIAM.


OPINION & ORDER
By decision and order on application dated December 31, 2012, the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts was authorized to institute and prosecute a disciplinary proceeding against the respondent based on a verified petition dated June 1, 2012, and the issues raised were referred to the Hon. Harry E. Seidell, as Special Referee, to hear and report. By decision and order on motion dated November 1, 2013 (hereinafter the November 1st suspension order), the respondent was immediately suspended from the practice of law for his failure to cooperate in answering a complaint of professional misconduct filed against him, pending further order of the Court, and the Grievance Committee was authorized to serve and file a supplemental verified petition dated March 12, 2013. By separate decision and order on motion dated November 1, 2013 (hereinafter the November 1st default order), the Grievance Committee's first motion to find the respondent in default for his failure to answer the verified petition dated June 1, 2012, was denied. By decision and order on motion of this Court dated February 3, 2014, the Grievance Committee was authorized to serve and file a second verified supplemental petition dated December 4, 2013.
The initial petition dated June 1, 2012, contains four charges alleging that the respondent failed to return unearned fees to clients, made misrepresentations to the United States Bankruptcy Court, District of New Jersey, and failed to cooperate with investigations of the Richmond County Bar Association into complaints of professional misconduct. The decision and order on application of this Court dated December 31, 2012, which authorized a disciplinary [*2]proceeding based on the initial verified petition dated June 1, 2012, directed the respondent to file an answer thereto within 20 days after service thereof. By the November 1st default order, the respondent's time to serve and file an answer to the verified petition dated June 1, 2012, was extended until 20 days after service upon him of that order. The November 1st default order was personally served on the respondent on November 20, 2013.
The November 1st suspension order also authorized the filing of the verified supplemental petition, and directed the respondent to file an answer to the supplemental petition within 20 days of receipt of the order. The November 1st suspension order was personally served on the respondent on November 20, 2013. The supplemental verified petition dated March 12, 2013, contains three additional charges alleging that the respondent neglected client matters, failed to return unearned fees, and failed to cooperate with the Grievance Committee.
To date, the respondent has failed to serve answers to the initial petition and the supplemental petition.
The Grievance Committee now moves to adjudicate the respondent in default for his failure to answer the initial petition dated June 1, 2012, and the supplemental petition dated March 12, 2013, within the time frame specified by the Court's decision and order on application dated December 31, 2012, and the November 1st default order, respectively.
The instant motion for a default was personally served on the respondent on March 6, 2014, preceded by service by mail on February 14, 2014. To date, the respondent has failed to respond to the motion or seek additional time in which to do so.
Accordingly, the Grievance Committee's motion is granted, the charges in the initial petition and in the supplemental petition are deemed established, and, effective immediately, the respondent is disbarred upon his default, and his name is stricken from the roll of attorneys and counselors-at-law.
Further, the disciplinary proceeding authorized by the decision and order on motion of this Court dated February 3, 2014, in connection with the second verified supplemental petition, is discontinued in view of the respondent's disbarment.
ENG, P.J., MASTRO, RIVERA, SKELOS and AUSTIN, JJ., concur.
ORDERED that the petitioner's motion is granted upon the respondent's default; and it is further,
ORDERED that, pursuant to Judiciary Law § 90, effective immediately, the respondent, Michael J. DeFilippo, admitted as Michael John DeFilippo, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
ORDERED that the respondent, Michael J. DeFilippo, admitted as Michael John DeFilippo, shall continue to comply with this Court's rules governing the conduct of disbarred, suspended, and resigned attorneys (see  22 NYCRR 691.10); and it is further,
ORDERED that pursuant to Judiciary Law § 90, the respondent, Michael J. DeFilippo, admitted as Michael John DeFilippo, is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if the respondent, Michael J. DeFilippo, admitted as Michael John DeFilippo, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10(f); and it is further,
ORDERED that the disciplinary proceeding authorized by the decision and order on motion of this Court dated February 3, 2014, is discontinued.
ENTER:
Aprilanne Agostino
Clerk of the Court